

117 S55 IS: To repeal the provision of law that provides automatic pay adjustments for Members of Congress.
U.S. Senate
2021-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 55IN THE SENATE OF THE UNITED STATESJanuary 26, 2021Mr. Scott of Florida (for himself, Mr. Hawley, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo repeal the provision of law that provides automatic pay adjustments for Members of Congress.1.Elimination of automatic pay
			 adjustments for Members of Congress(a)In
 generalParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) is repealed.(b)Technical and
 conforming amendmentsSection 601(a)(1) of such Act is amended—(1)by striking (a)(1) and inserting (a);(2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and(3)by striking as adjusted by paragraph (2) of this subsection and inserting adjusted as provided by law.(c)Effective
 dateThis section and the amendments made by this section shall take effect on the date on which the 118th Congress convenes.